Title: Description of Account with Louis Le Guen, [8 June 1802]
From: Hamilton, Alexander
To: 



[New York, June 8, 1802]

I acknowlege to have received of Louis Le Guen Esquire in deposit for the purposes of his marriage contract with his present wife Mary Le Guen the sum of Twenty Five thousand Dollars which with his consent have been disposed of as follows say Five thousand Dollars in the Stock of the New York Insurance Company standing in the name of the Trustees Five thousand Dollars in a loan to Richard Harrison secured by his Bond and a mortgage on his house in the city of New York (which bond and mortgage are in my possession), five thousand Dollars in a loan to Alexander Hamilton secured by his bond and a mortgage on his house and farm at Haerlem (which bond and mortgage are in the possession of Louis Le Guen) seven thousand Dollars in a loan to Nathaniel Prime secured by a transfer to me of Stock in the Columbian Insurance Company (say one hundred and forty shares) the remaining three thousand Dollars kept at interest at my discretion till further order.

A HamiltonNew York June 8, 1802


NB The Stock in the New York Insurance Company consists of one hundred shares which cost five thousand five hundred Dollars being five hundred Dollars more than are due to the fund for the marriage Contract. I have also in my hands belonging to the said Louis Le Guen a bond of Aaron Burr conditioned for the payment of six thousand seven hundred & thirty Dollars and thirteen Cents secured by the Assignment of certain leases also two promissory notes of the said Aaron which are included in the amount of the said bond.

A H
